Won Sun Lee v. Won Bok Lee, No. 1732, September Term, 2017. Opinion by Fader, C.J.

ENTRY OF JUDGMENT – TIME FOR FILING APPEAL

To enter a final judgment that triggers the time for filing an appeal, the clerk must make an
entry of it on the docket of the court’s electronic case management system such that both
the fact and date of entry of the judgment are available to the public through the case search
feature on the Judiciary website. The date of the judgment, for purposes of appellate
jurisdiction, is the date on which the clerk enters the judgment on the electronic case
management system.

ENTRY OF JUDGMENT – TIME FOR FILING APPEAL

A docket entry that does not provide clear notice of the date on which judgment is entered,
as required by Rule 2-601(b), does not trigger the beginning of the appeal period. If the
docket entry is later clarified, a notice of appeal that is filed after the judgment is announced
but before the docket entry is clarified is treated as being filed after, but on the same day
as, the docket entry is clarified. Rule 8-602(f).

RENEWAL OF JUDGMENT – CREATION OF LIEN

A judgment creditor’s filing of notice of a federal judgment in a state circuit court
establishes a lien, not a new money judgment.

RENEWAL OF JUDGMENT – EXPIRATION OF LIEN

When a judgment creditor’s original judgment on which a lien is predicated expires, the
lien is destroyed and neither the original judgment nor the lien it created may be renewed.
Circuit Court for Howard County
Case No. 13-C-55-045573
                                                 REPORTED

                                    IN THE COURT OF SPECIAL APPEALS

                                              OF MARYLAND

                                                   No. 1732

                                            September Term, 2017

                                  ______________________________________

                                               WON SUN LEE

                                                      v.

                                               WON BOK LEE
                                  ______________________________________

                                       Fader, C.J.,
                                       Beachley,
                                       Kenney, James A., III
                                       (Senior Judge, Specially Assigned),

                                                    JJ.
                                  ______________________________________

                                            Opinion by Fader, C.J.
                                  ______________________________________

                                       Filed: January 30, 2019
       Won Sun Lee, the appellant, challenges the Circuit Court for Howard County’s

refusal to vacate a renewed judgment the court’s clerk entered against him and in favor of

his brother, Won Bok Lee. Before we can address the merits of this appeal, Mr. Bok Lee

asks us to determine whether it is timely. We conclude that it is. The clerk’s entry of the

order from which Mr. Sun Lee appeals initially failed to comply with the requirements of

Maryland Rule 2-601(b) because the docket entry available through the case search feature

on the Judiciary website did not identify the date on which judgment was entered. As a

result, the appeal period did not start to run and Mr. Sun Lee’s appeal was premature when

it was filed. However, subsequent changes to the docket entry fixed the problem and Mr.

Sun Lee’s appeal is now properly before us.

       Turning to the merits, Mr. Sun Lee asks us to decide whether his brother’s 2015

attempt to renew a judgment in the circuit court was effective. The answer to that question

revolves largely around two others: (1) whether Mr. Bok Lee’s 2004 filing in the circuit

court of notice of a 2002 federal court judgment created a new state court judgment or just

a lien; and (2) if that filing created a lien only, whether it extended the period for renewal

of the underlying judgment, which otherwise expired by operation of law in 2014. We

conclude that the 2004 filing created a lien, not a judgment, and so could not be renewed

once the underlying federal court judgment had expired.           We therefore reverse the

judgment of the circuit court and remand with instructions to vacate the renewed judgment.
                                     BACKGROUND

       Initial Proceedings in Federal and State Court

       In 2002, Mr. Bok Lee obtained a judgment by default in the amount of $141,059.44

against Mr. Sun Lee in the United States District Court for the District of Maryland.

       In May 2004, Mr. Bok Lee filed a “Request to File Notice of Lien” in the Circuit

Court for Howard County based on the federal judgment. On June 1, 2004, the circuit court

entered a “Notice of Lien of Judgment Received From United States District Court” and

made the following docket entry: “Judgment entered on 06/01/04.”

       The Howard County case remained dormant until July 23, 2015, when Mr. Bok Lee

filed a “Request to Renew Judgment.” The request stated that “[j]udgment in this case was

entered on June 1, 2004,” claimed that it had “not expired (12 years from entry),” and asked

the clerk to renew it. The clerk promptly entered the renewed judgment on the docket.

       On March 24, 2016, Mr. Sun Lee moved to vacate the renewal. He argued that Mr.

Bok Lee’s 2004 filing had created a lien, rather than a new judgment, and so could no

longer be renewed once the federal judgment had expired. Although the circuit court

agreed with Mr. Sun Lee that the 2004 filing had created a lien, not a new judgment, it also

agreed with Mr. Bok Lee that it was nonetheless still subject to renewal.

       Three writings relating to the circuit court’s ruling are central to our discussion

below, so we present them in some detail. First, after a hearing, the court issued a one-page

written order containing a single substantive sentence that identifies what the court

considered (the motion to vacate, the opposition, and the arguments of the parties) and



                                             2
states that the motion to vacate is denied. The order is dated June 2, 2016 and bears (1) the

signature of the judge, (2) a stamp identifying that it was “ENTERED” on June 3, 2016,

(3) a true test certification, and (4) a notation of “6000” in the bottom right corner. We

refer to this order as the “June 2 Order.”

       The second and third writings of significance are both docket entries. Each appears

slightly differently in the circuit court’s own system than it appeared as viewed through the

case search feature on the Judiciary website at the relevant time—which, for purposes of

determining the timeliness of the appeal, is the period between June 3 and July 6, 2016.

The first, which we refer to as “Docket Entry 6000,” appears in the court’s case

management system as:




At the relevant time, that same entry appeared through the case search feature on the

Judiciary website as:1




       1
         As explained further below, the entry now appears differently when viewed
through the case search feature on the Judiciary website.

                                             3
       The second entry, which we refer to as “Docket Entry 14000,” appears in the court’s

case management system as:




At the relevant time, that same entry appeared through the case search feature on the

Judiciary website as:




We discuss both docket entries in more detail below.

       Mr. Sun Lee noted an appeal on July 6, 2016. Mr. Bok Lee moved to strike the

notice as late, arguing that the June 2 Order had been entered on June 3 and that any

appeal—after accounting for weekends and a holiday—was due by July 5. The circuit

court granted the motion and struck the notice of appeal. Mr. Sun Lee then appealed timely

from the order striking his first notice of appeal.

       The First Appeal

       In an unreported opinion, a panel of this Court concluded that the record did not

reflect when, or even if, Mr. Sun Lee’s time to appeal had begun to run. Lee v. Lee, No.

945, Sept. Term 2016, 2017 WL 3634056, at *3 (Aug. 24, 2017). The panel identified

three factors that are necessary for there to be a valid appeal: (1) under Rule 2-601(a), the


                                               4
final judgment must be “set forth on a separate document” that is signed by a judge or the

clerk of court; (2) under Rule 2-601(b), the judgment must be entered on the court’s

electronic case management system; and (3) under Rules 2-601(d) and 8-202(a), an appeal

must be noted within 30 days of the date on which the judgment was entered in that court’s

electronic case management system. Lee, 2017 WL 3634056, at *1.

       Based on the record as it then stood, the panel found insufficient evidence to

determine either (1) whether the separate document required by Rule 2-601(a) had been

signed or (2) whether such a document had been entered on the court’s electronic case

management system.      Id. at *2.    With respect to the separate document, the panel

considered it plausible that the June 2 Order was the required separate document setting

forth the judgment, but it was uncertain because of a perceived inconsistency between the

date of that order and Docket Entry 14000. That entry, although not made until June 6,

seemed to contemplate that a separate order was still yet to come. Id.

       With respect to the entry of such a document, the panel first considered, and

rejected, Mr. Bok Lee’s contention that Docket Entry 6000 reflected the entry of the order

in the court’s electronic case management system. The panel’s confusion in attempting to

interpret this docket entry is perhaps best reflected in a footnote in which it observed that

neither party had “ventured an explanation, nor can we invent one, to explain why the

portion of the docket entry that says ‘06/03/16 copies mailed’ was made on (or added to)

the March 24 docket entry.” Id. at *2 n.3. In the absence of any such explanation, the

panel concluded that this could not possibly reflect entry of the separate document by



                                             5
which the court had entered judgment and, therefore, that “there is no way that June 3 can

be the date of entry of judgment.” Id. at *2.

       As an alternative, the panel considered whether Docket Entry 14000 could

constitute entry of the separate document on the court’s electronic case management

system. Id. The panel concluded that this docket entry might constitute entry of a separate

order on the electronic docket, but was uncertain in light of the same perceived

inconsistency as to dates between that June 6 entry—and its indication that an order still

had to be submitted—and the June 2 Order. Id. at *2-3.

       Out of that uncertainty, the panel posited three possibilities: (1) if a separate

document had been executed before June 6 (such as the June 2 Order), and Docket Entry

14000 constituted its entry on the electronic case management system (on June 6), then Mr.

Sun Lee’s appeal would be timely; (2) if a separate document had been executed after June

6, then—still treating Docket Entry 14000 as the (premature) entry of that separate

document on the court’s electronic case management system—the appeal would be “ripe

to proceed,” with June 6 being its operative date; or (3) if a separate document was never

signed, the judgment “has still not become final,” and the appeal “was, and remains,

premature.” Id. at *2. “Under none of these three possible scenarios,” the panel concluded,

“was Mr. Sun Lee’s appeal late.” Id. at *3. The panel therefore reversed the order striking

the notice of appeal and remanded to the circuit court with the following mandate:

       JUDGMENT OF THE CIRCUIT COURT FOR HOWARD COUNTY
       REVERSED AND REMANDED FOR THE CIRCUIT COURT TO
       DETERMINE DATE OF ENTRY OF JUDGMENT OR TO ENTER THE



                                                6
      JUDGMENT ON A SEPARATE DOCUMENT. COSTS TO BE PAID BY
      APPELLEE.

Id.

      Proceedings on Remand

      On remand, the circuit court asked the court clerk to explain his practices with

respect to the relevant entries in the court’s electronic case management system. The

clerk’s responsive memorandum explained that the June 2 Order is the separate document

reflecting the court’s judgment and that it was entered on the court’s electronic case

management system on June 3 as part of Docket Entry 6000. With respect to the date of

entry, the clerk’s memorandum explained that:

          • “It is the clerk’s practice that when the clerk enters a ruling/order from the
            Court, the Order is ‘entered’ stamped. Which in this case was June 3, 2016.”
          • “It is the clerk’s practice to update the original motion in [the court’s
            electronic case management system]. In this case the clerk entered the ruling
            of Denied under docket entry 6000 as of June 3, 2016 and mailed copies of
            the Order on June 3, 2016.”
          • “Adjacent to the ruling of Denied is the closed date of the motion of June 3,
            2016 which also corresponds to the date of entry.”2
          • “Therefore the written Order Denying the Motion to Vacate Judgment was
            entered by the clerk on June 3, 2016.”

      Upon receiving the clerk’s memorandum, the circuit court issued its own

memorandum opinion in which it provided “an explanation of the process.” The court




      2
         Notably, as discussed below, at the relevant time (June and July of 2016), the
“Closed” field referred to in the clerk’s memorandum appeared only on the court’s official
electronic case management system, not on the version accessible to the public through the
case search feature on the Judiciary website.

                                            7
explained that Docket Entry 6000, although a single entry bearing an “Entered” date of

March 24, actually reflects at least three different events: the filing of the motion to vacate

the judgment, the scheduling of a hearing on that motion, and the court’s denial of that

motion. March 24, 2016, the court explained, is the date the motion was filed. The

subsequent dates mentioned are the dates on which the two other events—scheduling of

the hearing (April 20, 2016) and entry of the order (June 3, 2016)—were entered into the

system.

           The court also sought to answer the uncertainty regarding Docket Entry 14000,

explaining that it reflects “a hearing sheet[,] which is a summary of what occurred during

a proceeding.” Thus, the information in that entry reflects the court’s statement in open

court that it would deny the motion, not the entry of a written order. According to the

court, “[t]he entry of the hearing sheet on June 6, 2016 is just that, the entering of the

hearing sheet into the electronic case management system. It is not an order, nor does it

have the effect of an order.”

           In summarizing its response to the questions raised by the panel, the circuit court

stated that it “issued a separate Order that was signed on June 2, 2016,” and that “[t]he

Order was entered by the clerk in the electronic case management system on June 3, 2016

. . . .”

           Alterations to the Docket Entries as Those Entries Appear Through the
           Case Search Feature on the Judiciary Website

           The status of the docket entries as discussed thus far was accurate through at least

July 31, 2016, as reflected in the filings of the parties in the circuit court and included in


                                                8
the record filed with this Court. When this Court independently queried the case search

function available on the Judiciary website on January 11, 2019, however, Docket Entry

6000 appeared as:




Although there is nothing in the record about this change, we presume it was made in

connection with the transition of the Howard County Circuit Court to the Maryland

Electronic Courts (“MDEC”) system in April 2018. For our present purposes, what is

relevant is: (1) the change occurred after July 6, 2016; and (2) the entry now includes the

following information: “Decision: Denied – 06/03/2016.”

                                     DISCUSSION

       Based on the circuit court’s findings, Mr. Bok Lee moved to dismiss Mr. Sun Lee’s

appeal as late. Mr. Sun Lee counters that this Court already conclusively determined that

the appeal was not late and cannot revisit that determination. We conclude (1) that we are

not precluded from considering whether we have jurisdiction over this appeal, (2) that Mr.

Sun Lee’s July 6, 2016 notice of appeal was premature when filed, but that the appeal is

now ripe for decision, and (3) that the circuit court erred in denying Mr. Sun Lee’s motion

to vacate the renewed judgment.




                                            9
I.     WE ARE NOT PRECLUDED FROM CONSIDERING WHETHER MR. SUN
       LEE’S APPEAL WAS LATE.

       We begin with the threshold principle that we have an independent obligation to

assure ourselves that we have jurisdiction in every appeal that comes before us. See

generally In re Joseph N., 407 Md. 278, 286 (2009) (“[T]he issue of appealability is a

threshold one, which may be raised at any time by a party, even on appeal, and, indeed,

which must be addressed, and will be, by the Court on its own motion, whether raised or

not.”) (quoting Office of State Prosecutor v. Judicial Watch, Inc., 356 Md. 118, 125

(1999)); Murphy v. Steele Software Sys. Corp., 144 Md. App. 384, 392 (2002) (“It is our

duty . . . to raise, and decide, issues of our jurisdiction over cases appealed to this Court.”).

       The timeliness of an appeal is jurisdictional. Under Rule 8-202(a), a “notice of

appeal shall be filed within 30 days after entry of the judgment or order from which the

appeal is taken.” If not filed timely, “the appellate court acquires no jurisdiction and the

appeal must be dismissed.” HIYAB, Inc. v. Ocean Petroleum, LLC, 183 Md. App. 1, 8

(2008) (quoting Houghton v. County Comm’rs of Kent County, 305 Md. 407, 413 (1986)).

Since July 1, 2018, Rule 8-602(b)(2) has expressly mandated dismissal if “the notice of

appeal was not filed with the lower court within the time prescribed by Rule 8-202.”

       Mr. Sun Lee argues that the conclusion of the prior panel that his appeal was not

late precludes us from even considering that jurisdictional issue now. We disagree.

Although “decisions rendered by a prior appellate panel will generally govern [a] second

appeal at the same appellate level,” Holloway v. State, 232 Md. App. 272, 279 (2017), we

also recognize that this is not “an inflexible rule of law” that precludes an “appellate court


                                               10
. . . from reconsidering an issue it previously decided.” Goldstein & Baron Chartered v.

Chesley, 375 Md. 244, 253 (2003). There are three circumstances in which we have

recognized that “an appellate court will depart from a prior decision”: when (1) “the

evidence on a subsequent trial was substantially different”; (2) “controlling authority has

since made a contrary decision on the law applicable to such issues”; or (3) “the decision

was clearly erroneous and would work a manifest injustice.” Corby v. McCarthy, 154 Md.

App. 446, 479-80 (2003) (quoting Turner v. Hous. Auth. of Balt. County, 364 Md. 24, 34

(2010)) (quotation marks omitted).3

       Here, the evidence and record before us is substantially different now from the prior

appeal because we now have explanations from the circuit court and its clerk of the June 2

Order and the docket entries about which the prior panel was uncertain. We now know

definitively that (1) the circuit court intended the June 2 Order to be the separate order

entering judgment in this case, (2) the clerk intended to enter that order in the court’s

electronic case management system on June 3 by adding the word “Denied” to Docket

Entry 6000, and (3) Docket Entry 14000 is merely a hearing sheet and does not reflect the

entry of any written order. With this additional information and in light of our independent

obligation to ensure that we have jurisdiction, we conclude that we are not precluded from

revisiting the question of whether Mr. Sun Lee’s original notice of appeal was late.



       3
         In light of their threshold nature, jurisdictional questions may constitute a fourth
category of circumstances in which we will not defer to a decision reached by a prior panel
in the same case. In light of our conclusion that the record here is “substantially different”
from when the case was last before this Court, we need not reach that question here.

                                             11
II.    MR. SUN LEE’S APPEAL WAS INITIALLY PREMATURE, BUT NOW IS RIPE.

       We now turn to the merits of the motion to dismiss, which requires us to return to

the two questions we asked the circuit court to answer on remand: (1) whether the circuit

court or its clerk had signed a separate document setting forth the judgment in compliance

with Rule 2-601(a); and (2) if—and if so, when—the clerk entered that judgment on the

court’s electronic case management system in compliance with Rule 2-601(b).

       As to the first question, the circuit court’s memorandum establishes that the June 2

Order is indeed the “separate document” setting forth the court’s judgment that is required

by Rule 2-601(a). The prior panel’s uncertainty on that point arose from the notation in

the later-dated Docket Entry 14000 indicating that an order was yet to come. With the

court’s explanation that the notation in Docket Entry 14000 reflects the situation that

existed when the court closed the June 2 hearing, not the situation that existed when that

docket entry was made on June 6, we consider that issue to be definitively resolved.

       The second question is more complicated. The prior panel thought that Docket

Entry 14000 might reflect the entry of the judgment in the court’s electronic case

management system. The circuit court’s explanation that Docket Entry 14000 does not

reflect the entry of any written order eliminates that possibility.

       Instead, the circuit court identifies Docket Entry 6000 as (1) reflecting entry of the

judgment in the court’s electronic case management system (2) on June 3, 2016. We accept

the circuit court’s memorandum as resolving conclusively the first of these points—that

the clerk actually entered the word “Denied” into Docket Entry 6000 on June 3, 2016, and



                                              12
that the clerk did so for the purpose of entering the judgment reflected in the June 2 Order.

We also accept the circuit court’s memorandum as establishing that the notation “06/03/16

copies mailed” in Docket Entry 6000 refers to the mailing of copies of the June 2 Order to

counsel and that the “Closed” date of June 3 that appears in the court’s case management

system—though not in the docket then available on the Judiciary website—refers to the

date on which the word “Denied” was added to Docket Entry 6000.

       Our difficulty in accepting those facts as establishing June 3 as the trigger date for

the appeal period lies in the fact that Docket Entry 6000 itself—and particularly the version

of that docket entry that was available on the Judiciary website in June and July of 2016—

failed to establish clearly when the clerk added the “Denied” notation to the entry.4

Explaining why that issue is significant requires an exploration of the Court of Appeals’s

decision in Hiob v. Progressive Am. Ins. Co., 440 Md. 466 (2014), and subsequent

amendments to Rule 2-601.

       A.     The Court of Appeals’s Decision in Hiob v. Progressive American
              Insurance Company

       In Hiob, the Court of Appeals undertook an extensive analysis of the evolution and

interpretation of the then-extant version of Rule 2-601. The Court’s analysis there guides



       4
         In State v. Merritt Pavilion, LLC, 230 Md. App. 597, 611 n.6 (2016), this Court
concluded that a docket entry of “Granted” or “Denied” on a particular date within a docket
entry for the motion at issue was sufficient to qualify as “an entry” by the clerk under Rule
2-601(b)(2). The critical difference between the docket entries there and the entry here is
the absence of specificity here as to the date of entry. Notably, we also observed in Merritt
Pavilion that “it would certainly be a better practice for clerks to make separately numbered
and separately dated docket entries for each judgment.” Id. We reaffirm that observation.

                                             13
our determination here. The immediate question in Hiob was whether a line of dismissal

signed only by parties satisfied Rule 2-601’s requirement that a judgment must be reflected

in a “separate document” that the clerk enters on the docket. 440 Md. at 472. There,

plaintiffs brought claims against two insurers—Erie and Progressive—arising out of a fatal

automobile accident. Id. at 481. The court entered judgment in favor of Progressive,

leaving the claims against Erie pending. Id. Those claims were resolved 14 months later

when the plaintiffs and Erie filed a joint line of dismissal. Id. at 481-82.

       At the same time they filed the line of dismissal, the Hiob plaintiffs also moved the

circuit court to reduce its earlier order of judgment in favor of Progressive to a final

judgment. Id. at 482. The court did so, but not until 29 days later. Id. One week after

that—which was 36 days after entry of the line of dismissal—the plaintiffs noted an appeal.

Id. In arguing that the appeal was late, Progressive contended that the 30-day appeal period

began to run with the entry of the line of dismissal, which finally resolved all remaining

claims in the case, not with the court’s subsequent order entering final judgment. Id. This

Court agreed with Progressive, see Hiob v. Progressive Am. Ins. Co., 212 Md. App. 734

(2013), and the Court of Appeals granted certiorari.

       In reversing this Court’s judgment, the Court of Appeals first engaged in a detailed

discussion of Federal Rule of Civil Procedure 58, on which Maryland Rule 2-601 was

modeled; the 1997 amendments to Rule 2-601, in which that Court adopted the “separate

document” requirement; and cases interpreting both. 440 Md. at 472-80. Addressing the

federal rule, the Court observed that cases interpreting it had been guided by two



                                              14
overarching principles. “First, in order to provide the desired clarity, the ‘separate-

document rule must be mechanically applied in determining whether an appeal is timely.’”

Id. at 474 (quoting Bankers Tr. Co. v. Mallis, 435 U.S. 381, 386 (1978)). “Second, because

the rule ‘is not designed as a trap for the inexperienced,’ it is to be interpreted to preserve

the right to an appeal.” Hiob, 440 Md. at 475 (quoting Bankers Tr. Co., 435 U.S. at

386-87).

       The Court summarized the requirements of our own Rule 2-601 as it was adopted

in 1997: (1) a judgment must be reflected on a document that is “separate from an oral

ruling of the judge, a docket entry, or a memorandum”; (2) that separate document must be

signed by either the court or the clerk, depending on the type of judgment; and (3) the

judgment is effective to trigger the time for filing an appeal “only if it is set forth in

accordance with the requirements of Rule 2-601(a) and properly entered under Rule

2-601(b).” Hiob, 440 Md. at 478-79. The Court further observed that in applying Rule

2-601, it had “employed the same principles as the federal courts in construing” the federal

rule, id. at 480, including both mechanical application “in determining whether an appeal

is timely,” id. (quoting Byrum v. Horning, 360 Md. 23, 32 (2000)), and interpreting the

requirement “in favor of the preservation of appeal rights,” Hiob, 440 Md. at 480.

       Turning to the case before it, the Court of Appeals concluded that the line of

dismissal failed to trigger the 30-day appeal period. Id. at 503. The Court observed that

the “separate document” required by Rule 2-601(a) must be in the form of a “judgment,”

which the Rules defined (and still define) as an “order of court final in nature entered



                                              15
pursuant to these rules.” Rules 1-202(o); 2-601(a). The line was not an order of court at

all, much less “an unqualified decision of the court as to which party has prevailed and

what relief, if any, is awarded.” Hiob, 440 Md. at 483-84, 486.5

       Notably for our purposes, Progressive argued that the parties had not been

prejudiced by the failure to enter a separate document because they were all aware of the

effect of the stipulation in light of the earlier judgment. Id. at 495. The Court rejected that

argument, concluding that it “ignores the need to provide the public, not just the litigants,

with a clear indication of when judgment is entered.” Id. Moreover, although someone

familiar with the case might have understood that the combination of the earlier judgment

and the later stipulation of dismissal would have resolved all claims against all parties, “[a]

determination that a final judgment exists based on assumptions of implied finality is not

the type of clear indication that judgment has been entered envisioned by the current

version of Rule 2-601.” Id. at 496. The Court thus found the line of dismissal ineffective

to trigger the time for appeal because it “does not clearly indicate to the parties and the

public that the court has adjudicated the issues presented and rendered a final decision as

to the claims against Progressive . . . .” Id. at 497.

       Also notable for our purposes, the Court then proceeded to address Progressive’s

contention that language in its earlier decision in Tierco Maryland, Inc. v. Williams, 381


       5
         The Court took care to distinguish between the finality of a judgment and whether
the judgment is propounded and entered in such a way as to trigger the time in which to
note an appeal. Hiob, 440 Md. at 488-90. While a stipulation of dismissal may be final as
to the claims of which it disposes, “it is the separate document, not finality alone, that starts
the time for filing an appeal.” Id. at 489-90.

                                               16
Md. 378 (2004), stood for the proposition that a stipulated dismissal constituted a judgment

that did not need to be signed by a judge. Hiob, 440 Md. at 498. The Court rejected that

contention, at least with respect to its application to Rule 2-601, based on the plain language

of the Rule. Id. at 499. The Court went on to conclude that even if a stipulated dismissal

could satisfy the separate document requirement of Rule 2-601(a), “the time for filing a

notice of appeal does not begin until the separate document is entered on the docket

consistent with 2-601(b).” Id. at 500. The Court observed that “the value of docket entries

making public the disposition of each claim in a case cannot be overemphasized. Litigants

and the public ought to be able to look at a case file or docket and determine when any

judgment was entered.” Id. (quoting Tierco, 381 Md. at 393-94). Because the docket entry

in that case reflected only the entry of a “Voluntary Dismissal (Partial)” as to Erie, it failed

to provide information from which the public could discern that the court had entered final

judgment. Hiob, 440 Md. at 500. Finding entry of such a dismissal to be adequate to start

the appeal clock would “create[] a trap for the unwary and the inexperienced and [would]

not promote the ability of the public to readily determine the disposition of every claim

brought in the circuit courts.” Id. at 501.

       In summarizing its conclusions, the Court stated:

       [F]or there to be an entry of an effective final judgment that triggers the time
       for filing an appeal, there must be an affirmative answer to the following
       questions:
           • Is there a final judgment?
           • Is there a separate document?
           • Is there a document in the court file separate from the docket entry?


                                              17
              • Does the document reflect a judicial action that grants or denies
                specific relief in an unqualified way?
              • Has the separate document been signed by the judge or the clerk?
              • Has the clerk docketed the judgment in accordance with the practice
                of the court?

Id. at 503.

       B.        The 2015 Amendments to Rule 2-601

       At the time the Court of Appeals decided Hiob, “Rule 2-601(b) direct[ed] the clerk

to enter judgment ‘by making a record of it . . . according to the practice of each court

. . . .’” 440 Md. at 479 n.12. However, as the Court observed, “[t]he specific practices for

making an entry listed in the rule—writing on a file jacket, on a docket within the court

file, or in a docket book—are apparently obsolete as a result of the transition to electronic

court records.” Id. Accordingly, the Court adopted changes to Rule 2-601(b) that became

effective on July 1, 2015. The changes included: (1) replacing the requirement that the

clerk enter judgment “according to the practice of each court” with a requirement that the

court enter judgment “by making an entry of it on the docket of the electronic case

management system used by that court”; (2) adding a requirement that, absent required

shielding, “the docket entry and the date of the entry shall be available to the public through

the case search feature on the Judiciary website . . .”; and (3) adding a new Rule 2-601(d),

which provides that “the date of the judgment is the date that the clerk enters the judgment

on the electronic case management system in accordance with subsection (b) of this Rule.”

The Court also adopted a coordinating amendment to Rule 8-202(f) to provide that “entry,”

for purposes of calculating the time for appeal, “occurs on the day when the clerk of the


                                              18
lower court enters a record on the docket of the electronic case management system used

by that court.”         Rules Order, Mar. 2, 2015, at 65, 66, 136 (available at

https://mdcourts.gov/sites/default/files/rules/order/ro186supp.pdf) (last visited Jan. 29,

2019).

         As a result of the 2015 amendments, the final question from the Court’s list in Hiob,

440 Md. at 503 (“Has the clerk docketed the judgment in accordance with the practice of

the court?”) has now been effectively replaced with two others:

             • Has the court made an entry of the judgment on the court’s electronic case
               management system? (Rule 2-601(b)(2)) and

             • Are the docket entry and the date of entry available to the public through the
               case search feature on the Judiciary website? (Rule 2-601(b)(3))

Through these and other 2015 Rules changes,6 as of June 2016, Rule 2-601 provided:

         Rule 2-601. Entry of judgment.
             (a) Separate Document — Prompt Entry. (1) Each judgment shall be set
         forth on a separate document and include a statement of an allowance of costs
         as determined in conformance with Rule 2-603.
                 (2) Upon a verdict of a jury or a decision by the court allowing
             recovery only of costs or a specified amount of money or denying all
             relief, the clerk shall forthwith prepare, sign, and enter the judgment,
             unless the court orders otherwise.
                 (3) Upon a verdict of a jury or a decision by the court granting other
             relief, the court shall promptly review the form of the judgment presented


         6
           In December 2015, the Court of Appeals adopted additional changes, which
became effective January 1, 2016, that do not affect our analysis here. These changes
include a non-substantive alteration to the tagline of subsection (a), a requirement that the
separate document reflecting the judgment include a statement of an allowance of costs,
and the separation of subsection (a) into five subsubsections. See Rules Order of Dec. 7,
2015, at 28-29 (available at https://mdcourts.gov/sites/default/files/rules/order/188ro.pdf)
(last visited Jan. 29, 2019).

                                              19
           and, if approved, sign it, and the clerk shall forthwith enter the judgment
           as approved and signed.
               (4) A judgment is effective only when so set forth and when entered
           as provided in section (b) of this Rule.
              (5) Unless the court orders otherwise, entry of the judgment shall not
           be delayed pending determination of the amount of costs.
          (b) Applicability — Method of Entry — Availability to the Public.
      (1) Applicability. Section (b) of this Rule applies to judgments entered on
      and after July 1, 2015.
              (2) Entry. The clerk shall enter a judgment by making an entry of it
           on the docket of the electronic case management system used by that
           court along with such description of the judgment as the clerk deems
           appropriate.
               (3) Availability to the Public. Unless shielding is required by law or
           court order, the docket entry and the date of the entry shall be available
           to the public through the case search feature on the Judiciary website and
           in accordance with Rules 16-902 and 16-903.
          (c) Recording and Indexing. Promptly after entry, the clerk shall
      (1) record and index the judgment, except a judgment denying all relief
      without costs, in the judgment records of the court and (2) note on the docket
      the date the clerk sent copies of the judgment in accordance with Rule 1-324.
          (d) Date of Judgment. On and after July 1, 2015, regardless of the date a
      judgment was signed, the date of the judgment is the date that the clerk enters
      the judgment on the electronic case management system docket in
      accordance with section (b) of this Rule. The date of a judgment entered prior
      to July 1, 2015 is computed in accordance with the Rules in effect when the
      judgment was entered.

      C.      Mr. Sun Lee’s Appeal Was Initially Premature.

      We now return to the timeliness of Mr. Sun Lee’s appeal, which we consider in light

of the principles stated in Hiob and the 2015 amendments to Rule 2-601. In doing so, we

are particularly mindful of the following guidance from the Court of Appeals: (1) Rule

2-601 is to be applied mechanically but must be interpreted “in favor of the preservation

of appeal rights,” Hiob, 440 Md. at 480; (2) the requirements of Rule 2-601 are designed


                                             20
to ensure that the public, as well as the litigants, have “a clear indication of when judgment

is entered,” not an indication that depends on assumptions or deduction, id. at 495-96; and

(3) if the entry requirements of Rule 2-601(b), as amended in 2015, are properly followed,

“[l]itigants and the public ought to be able to look at [the docket accessible through the

case search feature on the Judiciary website] and determine when any judgment was

entered,” id. at 500 (quoting Tierco, 381 Md. at 393-94) (alteration to reflect Rules change).

       As discussed above, the June 2 Order satisfies the separate document requirements

of Rule 2-601(a). The question before us now is whether Docket Entry 6000, as it existed

in June and July 2016, met the entry requirements of Rule 2-601(b). We hold that it did

not comply with the requirement of Rule 2-601(b)(3) that, unless shielding is required, “the

docket entry and the date of entry shall be available to the public through the case search

feature on the Judiciary website . . . .” That is because the date of entry was not available

to the public. For ease of reference, the version of the docket entry that appeared through

the case search feature on the Judiciary website at that time was:




       As an initial matter, we think it clear that “date of entry” as used in the Rule must

necessarily mean the date of entry of the judgment. We clarify that because although

Docket Entry 6000 contains a field for “Entered Date,” the date provided is that on which

the clerk entered the motion itself (March 24), not the date of the entry of judgment. For a




                                             21
litigant or member of the public interested in knowing the date of entry of the judgment,

the “Entered Date” of March 24 is unhelpful at best and potentially quite confusing.

       Moreover, based on the information then available through the Judiciary website,

the only way a litigant or a member of the public would know that a separate document

reflecting the judgment was entered on June 3, 2016 would be to make at least three

separate assumptions: (1) the ruling of “Denied” was reflected in a separate document

constituting a judgment; (2) the word “copies” included in the phrase “06/03/16 copies

mailed,” which appears at the end of the grammatically-challenging final line of text at the

bottom of the entry, refers to copies of that separate document; and (3) the date on which

the copies were mailed was also the date the judgment was entered into the electronic case

management system. Although we know from the clerk’s memorandum that all of this is

consistent with the internal practice of his office, there is no way to reliably discern that

from the docket entry itself. The entry thus failed the Hiob test because it failed to provide

litigants and the public with a clear indication of when judgment was entered. Indeed,

without the helpful explanation of the circuit court and its clerk, a prior panel of this Court

was unable to discern from the docket entries that a separate document setting forth the

judgment had even been entered, much less when it was entered.

       In sum, Docket Entry 6000 did not provide notice of the date when judgment was

entered as required by Rule 2-601(b) and, therefore, could not trigger the beginning of the

appeal period. As a result, Mr. Sun Lee’s appeal was premature when it was filed on July

6, 2016.



                                              22
       Subsequent to that, however, the version of Docket Entry 6000 that appears through

the case search feature on the Judiciary website changed. It now appears as:




This entry contains what the prior version critically lacked: a clear identification that the

decision to deny the motion to vacate was entered on June 3, 2016. Pursuant to Rule

8-602(f), the July 6, 2016 notice of appeal is treated as having been “filed on the same day

as, but after, the entry on the docket.”7 Although we do not know for certain when Docket

Entry 6000 changed in this way, we know it was after July 31, 2016. For that reason, Mr.

Sun Lee’s appeal is now ripe to proceed.

III.   THE CIRCUIT COURT ERRED IN DENYING MR. SUN LEE’S MOTION TO
       VACATE THE RENEWED JUDGMENT.

       Mr. Sun Lee contends that Mr. Bok Lee’s 2004 filing established a lien based on the

federal judgment and not a new state court judgment. Because the underlying federal

judgment had expired before 2015, he argues, (1) the lien was not subject to renewal in

2015, (2) the clerk was wrong to renew it at that time, and (3) the circuit court erred in

refusing to vacate it. Mr. Bok Lee argues that because he recorded and indexed the federal




       7
         Rule 8-602(f) provides that “[a] notice of appeal filed after the . . . signing by the
trial court of a ruling, decision, order, or judgment but before entry of the ruling, decision,
order, or judgment on the docket shall be treated as filed on the same day as, but after, the
entry on the docket.”

                                              23
court judgment in the circuit court in 2004, the judgment was subject to renewal in the

circuit court in 2015 for a new 12-year period.

       The circuit court did not agree wholly with either party. The court first determined

that in 2004 Mr. Bok Lee filed the federal judgment in Howard County “as a lien” and that

the clerk therefore “issued a notice of lien to the Defendants concerning that matter.”

However, the court also found that because the lien was based on a money judgment, which

was recorded and indexed in Howard County in order to establish the lien, it was subject

to renewal pursuant to Rule 2-625.8 That Rule provides: “A money judgment expires 12

years from the date of entry or most recent renewal. At any time before expiration of the

judgment, the judgment holder may file a notice of renewal and the clerk shall enter the

judgment renewed.” Finding Rule 2-625 applicable, the court determined that the 2015

filing was effective and therefore declined to vacate the renewed judgment.

       Underlying the circuit court’s decision is its legal conclusion that a lien that is based

on a money judgment is renewable within 12 years of the establishment of the lien, even if

the underlying judgment has subsequently expired. We review that legal conclusion de

novo to determine if it was legally correct. Walter v. Gunter, 367 Md. 386, 392 (2002)

(“[W]here the order involves an interpretation and application of Maryland statutory and

case law, our Court must determine whether the lower court’s conclusions are ‘legally

correct’ under a de novo standard of review.”).


       8
         In what is possibly a transcription error, the transcript quotes the circuit court as
referring to Rule 3-625, which is the District Court analogue to Rule 2-625. Regardless,
the relevant portion of each rule is identical.

                                              24
       Before we proceed, we pause briefly to explain the relationship between a money

judgment and a lien. A money judgment is a final order of a court “determining that a

specified amount of money is immediately payable [by the judgment debtor] to the

judgment creditor.”       Rule 1-202(q); see also Md. Code Ann. Cts. & Jud. Proc.

§ 11-401(c)(1). A lien, on the other hand, is a mechanism allowing a debt—including but

not limited to a money judgment—to be “satisfied out of a particular property.”

Montgomery County v. May Dep’t Stores Co., 352 Md. 183, 195 (1998) (quotation marks

omitted). A lien thus “signifies the right of the judgment creditor to order the sale of all or

part of the debtor’s property to satisfy the judgment.” Kroop & Kurland, P.A. v. Lambros,

118 Md. App. 651, 664 (1998). In other words, where a money judgment establishes a

debt, a lien is a mechanism that can be used to enforce it.

       A.       Mr. Bok Lee’s 2004 Filing Established a Lien, Not a Judgment.

       Mr. Bok Lee’s May 21, 2004 filing with the circuit court consisted of three pages.

The first page contains a top half and a bottom half, each with separate headings. The top

half of the document, which is titled “Request to File Notice of Lien,” identifies two

separate federal court judgments, one obtained on October 23, 2003 against a Kyung Hee

Lee and a second obtained on July 23, 2002 against Mr. Sun Lee and a Steve Woo-Shik

Lee.9 His filing then asks that the clerk “record said Judgment [sic] and send recorded

copies to me.” The bottom half of the first page, which is separately titled “Notice of Lien

of Judgment,” includes (1) a statement certifying “that the following Judgments have been


       9
           Only the judgment against Mr. Sun Lee is at issue here.

                                              25
recorded in this Court . . .” and (2) a line for the clerk to sign and date the certification.

The second and third pages of the 2004 filing are certified copies of the two federal

judgments.

       The effect of this filing is governed by both statute and rule. Section 11-402(b) of

the Courts and Judicial Proceedings Article (Repl. 2013; Supp. 2018) provides: “If indexed

and recorded as prescribed by the Maryland Rules, a money judgment of a court constitutes

a lien to the amount and from the date of the judgment on the judgment debtor’s interest in

land located in the county in which the judgment was rendered . . . .” A court, for purposes

of this statute, includes the United States District Court for the District of Maryland. Cts.

& Jud. Proc., § 11-401(b). The Rules are to the same effect. Rule 2-601(c) requires that,

“[p]romptly after entry, the clerk shall . . . record and index the judgment . . . in the

judgment records of the court . . . .” Rule 2-623(a) similarly requires the clerk, upon

receipt, to “record and index” a certified or authenticated judgment of, among others, “a

court of the United States.” The effect of recording and indexing such judgments, whether

the court’s own or those of other courts covered by the Rule, is that doing so “constitutes

a lien from the date of entry in the amount of the judgment and post-judgment interest on

the defendant’s interest in land located in that county.” Rule 2-621(a).

       Under these provisions, the effect of recording and indexing any judgment is the

establishment of a lien. John A. Lynch, Jr. & Richard W. Bourne, Modern Maryland Civil

Procedure § 13.3 (3d ed. 2016) (“Although a money judgment is not self-executing, its

entry constitutes a lien on the defendant’s interest in land located . . . in any county in which



                                               26
it is recorded.”). As a result, pursuant to § 11-402 and Rules 2-621 and 2-623, Mr. Bok

Lee’s 2004 filing and the consequent indexing and recording of the federal judgment by

the clerk created a lien against Mr. Sun Lee’s land in Howard County. That filing did not

and could not create a new judgment. See Brunsman v. Crook, 130 Md. 661, 665 (1917)

(concluding, under the predecessor statute to § 11-402, that recording a judgment in a court

that did not issue it created a lien, not a new judgment).

       Mr. Bok Lee argues that the filing did more than that, either creating a new judgment

or somehow breathing new life into the federal court judgment by extending the time in

which it could be renewed. He relies on several sources of authority, none of which support

his contention.

       First, Mr. Bok Lee points to the language of Rule 2-625 itself. The Rule, however,

provides him no assistance because (1) it addresses the expiration and renewal of

judgments, not their creation, and (2) it ties expiration and renewal to the dates of entry of

the judgments themselves, not liens based on them.

       Second, Mr. Bok Lee points to the circuit court’s 2004 docket entry that stated, in

connection with his filing, “Judgment entered on 06/01/04.” He also identifies other places

in the docket that refer back to “judgment” being entered in 2004 and renewed in 2015.

However, the clerk’s descriptions of Mr. Bok Lee’s filings cannot change the nature of

what Mr. Bok Lee actually filed or the legal effect of those filings. See, e.g., Short v. Short,

136 Md. App. 570, 578 (2001) (“[W]hen there is a conflict between the transcript of a trial

and the docket entries, the transcript, unless shown to be in error, will prevail.”) (quoting



                                              27
Waller v. Md. Nat’l Bank, 332 Md. 375, 379 (1993)). The law provides that Mr. Bok Lee’s

2004 filing created a lien; a clerk’s contrary description in a docket entry does not make it

something else.

       Third, Mr. Bok Lee contends that this matter is controlled by the decision of the

United States Court of Appeals for the Fourth Circuit in Wells Fargo Equip. Fin., Inc. v.

Asterbadi, 841 F.3d 237 (4th Cir. 2016). There, the Fourth Circuit treated a judgment from

a Virginia federal court that was recorded and indexed in a Maryland federal court as

having the full effect of a judgment. Id. at 244-45. That decision, however, turned on a

federal law that provided that a money judgment issued by one federal district court and

registered in another “shall have the same effect as a judgment of the district court of the

district where registered and may be enforced in like manner.” Id. at 243-44 (quoting 28

U.S.C. § 1963). That statute has no application here, where the issue is the effect of the

indexing and recording of the federal judgment in the Circuit Court for Howard County,

not another federal court. As to this circumstance, federal law defers to that of Maryland:

       Every judgment rendered by a [federal] district court within a State shall be
       a lien on the property located in such State in the same manner, to the same
       extent and under the same conditions as a judgment of a court of general
       jurisdiction in such State, and shall cease to be a lien in the same manner and
       time. . . . Whenever the law of any State requires a judgment of a State court
       to be registered, recorded, docketed or indexed, or any other act to be done,
       in a particular manner . . . before such lien attaches, such requirements shall
       apply only if the law of such State authorizes the judgment of a court of the
       United States to be registered, recorded, docketed, indexed or otherwise
       conformed to rules and requirements relating to judgments of the courts of
       the State.




                                             28
28 U.S.C. § 1962.10

       In sum, we are in agreement with the circuit court that Mr. Bok Lee’s 2004 filing

with the circuit court, and the clerk’s recording and indexing of the federal judgment,

created a lien against Mr. Sun Lee’s property in Howard County. It did not create a new

judgment.

       B.      Rule 2-625 Does Not Permit Renewal of a Lien.

       Mr. Bok Lee contends, and the circuit court agreed, that Rule 2-625 nonetheless

authorized the renewal of his judgment in 2015. For several reasons, we disagree. As an

initial matter, Rule 2-625, by its plain terms, authorizes renewal of a judgment, not a lien.

The Rule could not, therefore, have authorized a renewal of the lien that was created by the

2004 filing.

       To the extent that Mr. Bok Lee’s argument is that the recording and indexing of his

federal judgment in a state circuit court somehow provided authorization for the state court




       10
           As Mr. Sun Lee argues, Maryland law does provide a mechanism for the
enrollment of a foreign judgment in a Maryland court, but that procedure was not followed
here. Under subtitle 8 of Title 11 of the Courts and Judicial Proceedings Article, the holder
of an authenticated “foreign judgment,” which includes a judgment of a “court of the
United States,” can enroll the judgment in a Maryland circuit court. Cts. & Jud. Proc.
§§ 11-801 & 11-802. To do so, among other requirements, (1) the holder of the foreign
judgment must file with the clerk “an affidavit showing the name and last known post
office address of the judgment debtor and the judgment creditor,” (2) the clerk must
promptly “mail notice of the” foreign judgment to the debtor and “note the mailing in the
docket” or the judgment creditor must “mail a notice of the filing of the judgment to the”
debtor and “file proof of mailing with the clerk,” and (3) the holder of the foreign judgment
must pay a $25 filing fee to the clerk. Id. §§ 11-803, 11-805. Mr. Bok Lee does not contend
that he followed these procedures and the record confirms that he did not.

                                             29
to renew the underlying federal judgment itself, he has pointed us to no authority for that

proposition and we are aware of none.

       And even if there were such authority—which would, at a minimum, raise

substantial federalism concerns—the federal judgment had already expired by the time of

Mr. Bok Lee’s 2015 filing. Federal Rule of Civil Procedure 69(a) provides that the

procedure for execution of a money judgment “must accord with the procedure of the state

where the court is located” unless governed by a federal statute. Neither party has

identified any contrary federal statute. As a result, the federal judgment was governed by

Maryland law, including the 12-year expiration provision of Rule 2-625. See Asterbadi,

841 F.3d at 245. By July 23, 2015, therefore, the judgment Mr. Bok Lee had obtained

against Mr. Sun Lee on July 23, 2002 was no longer extant and could not be renewed.11

See Kroop & Kurland, P.A., 118 Md. App. at 655-67 (holding that once a judgment expired

by operation of law during a period in which the creditor corporation’s charter was

forfeited, it was not subject to renewal once the corporation revived its charter); Paul V.

Niemeyer, et al., Maryland Rules Commentary 685-86 (4th ed. 2014) (“A notice of renewal

filed after the expiration of the 12-year period is ineffective because a judgment no longer

exists to be renewed, and the clerk may not renew the judgment on an untimely notice. The

date of entry of judgment from which the 12-year period is measured is the date the

judgment was originally entered under Rule 2-601.”) (internal citation omitted).


       11
         For the same reason, we reject Mr. Bok Lee’s contention that refusing to allow
him to renew his judgment implicates the full faith and credit clause of the United States
Constitution. By July 23, 2015, there was no federal money judgment to credit.

                                            30
       Indeed, the lien that Mr. Bok Lee’s 2004 filing in Howard County had created was

itself destroyed automatically by the expiration of the federal judgment in 2014 because a

lien is of no effect in the absence of a predicate judgment. See, e.g., Schlossberg v. Citizens

Bank of Md., 341 Md. 650, 658-59 (1996) (adopting analysis of federal bankruptcy court

that when a judgment is vacated, “a dependent judgment lien is destroyed”) (quoting In re

Broyles, 161 B.R. 149, 154-55 (Bankr. D. Md. 1993)); Chambers v. Cardinal, 177 Md.

App. 418, 436 (2007) (“Under Maryland law, a judgment lien . . . signifies only the right

of the judgment creditor . . . to satisfy his judgment.”) (quoting Back v. I.R.S., 51 Md. App.

681, 693 (1982)); Kroop & Kurland, 118 Md. App. at 665 (observing that the expiration

of a judgment by operation of law 12 years after its entry extinguished the dependent lien

on the judgment debtor’s property). Thus, by the time Mr. Bok Lee made his 2015 filing,

neither his original 2002 federal judgment nor the lien created when he recorded that

judgment in Howard County in 2004 remained effective. Simply put, there was nothing

for him to renew. The circuit court thus erred in denying Mr. Sun Lee’s motion to vacate

the clerk’s renewal of the expired judgment.


                                           MOTION     TO   DISMISS DENIED.
                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR HOWARD COUNTY REVERSED.
                                           CASE        REMANDED      WITH
                                           INSTRUCTIONS TO VACATE THE
                                           RENEWED JUDGMENT. COSTS TO BE
                                           PAID BY APPELLEE.




                                              31